DETAILED ACTION
	The Information Disclosure Statements filed on July 6, 2021 and November 1, 2021 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeichi et al (US 5,140,913).
Takeichi et al discloses a composite aluminum plate assembly as part of the outer structure of a railcar, as show in figures 1 and 2. The composite wall structure is formed by an outer aluminum plate 13 and an inner aluminum plate 14 with a honey comb core 15 sandwiched between the plates. The wall structure is further constructed with a plurality of panels that are welded together at a weld spot 20. Support walls 17 extend perpendicular between the inner and outer walls and meet an auxiliary plate 21. The auxiliary plates 21 is thicker than the inner and outer walls and extends parallel to the inner and outer walls. The support walls 17 and auxiliary plates 21 form an L shape support structure near the ends of the panels at the weld point. This is best depicted in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 10, 2022